Citation Nr: 1622908	
Decision Date: 06/07/16    Archive Date: 06/21/16

DOCKET NO.  10-01 447	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in San Diego, California


THE ISSUE

Entitlement to a recurrent respiratory disorder other than asthma and sleep apnea to include recurrent pneumonia residuals.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel



INTRODUCTION

The Veteran is the appellant in the instant appeal.  He had active service from January 1989 to January 2009.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the South Carolina, Regional Office which, in pertinent part, denied service connection for post-pneumonia lung inflammation.  In February 2015, the Board, in pertinent part, remanded the issue of service connection for a respiratory disorder other than asthma and sleep apnea to the San Diego, California Regional Office (RO) for additional action.  The Board has reviewed both the Veterans Benefit Management System (VBMS) and the "Virtual VA" files.  This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of the Veteran's appeal should take into consideration the existence of this electronic record.  

The Board has reframed the issue on appeal in accordance with the United States Court of Appeals for Veterans Claims' (Court) decision in Clemons v. Shinseki, 23 Vet. App. 1 (2009) (finding that a claim for benefits for one psychiatric disability also encompassed benefits based on other psychiatric diagnoses and should be considered by the Board to be within the scope of the filed claim).  


FINDING OF FACT

Recurrent pneumonia residuals were initially manifested during active service.  


CONCLUSION OF LAW

The criteria for service connection for recurrent pneumonia residuals are met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2015).  

REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and to Assist

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a Veterans Claims Assistance Act of 2000 (VCAA) notice, as required by 38 U.S.C.A. § 5103, must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate his claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  In this decision, the Board grants the service connection for recurrent pneumonia residuals.  Therefore, no discussion of VA's duties to notify and to assist is necessary.  


II.  Service Connection

The Veteran asserts that service connection for recurrent pneumonia residuals is warranted as he has experienced ongoing pulmonary symptoms since his in-service episode of pneumonia.  

Service connection may be granted for disability arising from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

The Veteran's service treatment records reflect that he was treated for pneumonia and recurrent residuals thereof.  Clinical documentation dated in May 2005 states that the Veteran had a history of recurrent pneumonia and exhibited an "ongoing cough secondary to the previously treated pneumonia."  A September 2008 Report of Medical Assessment indicates that the Veteran presented a history of having been hospitalized for pneumonia.  

The report of a December 2008 VA pre-service discharge pulmonary examination states that the Veteran had a history of a 2005 episode of pneumonia which required hospitalization.  The examiner commented that "since his previous episode of pneumonia[,] he has [a] constant daily productive cough which raises the suspicion of bronchiectasis."  An assessment of "lung inflammation post pneumonia" was advanced.  

A July 2012 VA chest X-ray study revealed findings consistent with decreased lung volumes; "moderately expanded lungs with bibasal foci of consolidative opacities likely representing retained secretions or aspiration pneumonia;" and "small bilateral pleural effusions blunting the posterior costophrenic sulci larger on the right than on the left."  

The Veteran was both hospitalized for pneumonia and treated for recurrent pneumonia symptoms during active service.  The December 2008 VA pre-service discharge pulmonary examination report states that the Veteran presented a history of a "constant daily productive cough" since his in-service pneumonia episode and an assessment of "lung inflammation post pneumonia" was advanced.  Upon resolution of all reasonable doubt in the Veteran's favor, the Board concludes that service connection for recurrent pneumonia residuals is now warranted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  



ORDER

Service connection for recurrent pneumonia residuals is granted.  



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


